Citation Nr: 0508149	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear hearing 
loss.   

2.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the right wrist, currently 
evaluated 10 percent disabling.  

3.  Entitlement to a compensable rating for high frequency 
hearing loss, left ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran retired in October 1978 after more than 20 years 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge, with the veteran and his 
accredited representative at the RO in Waco, Texas, in July 
2003.  

The issues concerning entitlement to service connection for 
right ear hearing loss and an increased rating for high 
frequency left ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
by a rating decision in June 1990.  The veteran was notified 
of that decision and did not file a notice of disagreement 
within one year of that notice.  

2.  Evidence added to the record since June 1990 was not 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for right ear hearing loss.  

3.  The medical evidence shows that the degree of impairment 
due to postoperative residuals of a fracture of the right 
wrist are equivalent to favorable ankylosis of the wrist.  


CONCLUSION OF LAW

1.  Evidence received since the June 1990 rating decision, 
which denied the veteran's claim for service connection for 
right ear hearing loss, is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2004).

2.  The criteria for a 30 percent rating for postoperative 
residuals of a fracture of the right wrist are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.49, 4.71a, Code 5214 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed June 2000 rating decision, a January 
2002 statement of the case, and supplemental statements of 
the case dated in September 2002 and November 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to claim for  service connection for 
right ear hearing loss and for increased ratings for 
residuals of a right wrist fracture and for left ear hearing 
loss.  Moreover, these documents essentially notified them of 
the evidence needed by the veteran to prevail on his claims.  

In addition, in April 2003 and June 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to submit "any" 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letters dated in April 2003 and June 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In April 
2003 and June 2004, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claims on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit pertinent evidence pertaining 
to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in April 2003 and June 2004 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
mailed to the appellant in November 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The evidence that was of record at the time of the June 1990 
rating decision that denied service connection for right ear 
hearing loss consisted primarily of the report of the 
veteran's separation examination in 1978.  That report 
contained audiometric data the did not meet the criteria for 
hearing loss disability in the veteran's right ear.  The June 
1990 rating decision denied service connection on the basis 
that right ear hearing loss was not shown in service or 
within one year after service and any current hearing loss 
was too remote from service to permit service connection on 
any basis.  Although the RO issued a statement of the case in 
October 1990 that included that issue, the veteran 
subsequently made clear that he was not appealing that issue.  
In November 1991, the Board issued a decision that addressed 
another issue, noted the veteran's statements concerning the 
hearing in his right ear, and specifically stated that it was 
not considering the issue of service connection for right ear 
hearing loss.  

Evidence added to the record since June 1990 consists of 
numerous VA and private audiometric evaluations dated since 
that time.  

On an authorized audiological evaluation in July 1989, 
received in January 1991, pure tone thresholds, in decibels, 
were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
0
5
5
10
20

Speech audiometry revealed speech discrimination ability of 
72 percent in the right ear.  

The Board would note at this point that the United States 
Court of Appeals for Veterans Claims has held that the RO has 
constructive notice of VA medical examinations, even though 
they are not physically of record.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  However, that principle is not applicable 
in this case as to the July 1989 audiometric evaluation and 
the June 1990 rating decision.  See Damrel v. Brown, 6 Vet. 
App. 242 (1994) (Bell is not retroactively applicable to VA 
adjudications occurring before Bell).  Therefore, the July 
1989 examination must be considered with all other evidence 
added to the record since June 1990 and does not affect the 
finality of the June 1990 rating decision.  

On an authorized audiological evaluation in May 1991, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5
5
5
15
35

Speech audiometry revealed speech discrimination ability of 
90 percent in the right ear.  

On an authorized audiological evaluation in July 1995, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
10
15
15
20
40

Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear.  

On an authorized audiological evaluation in May 2000, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
20
20
30
55

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear.  

On an authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
25
30
50
60

Speech audiometry revealed speech discrimination ability of 
84 percent in the right ear.  

The data obtained on each of the audiometric evaluations 
since July 1995 clearly meet the criteria for hearing loss 
disability in the right ear.  

In addition, the veteran's wife has submitted a statement 
describing her observations of the veteran concerning his 
hearing loss.  And the veteran testified at a videoconference 
hearing in July 2003, specifically describing the onset of 
hearing loss in his right ear in recent years, requiring a 
hearing for that ear.  He also described considerable 
exposure during service in the course of his duties on the 
flight line.  

The above evidence clearly demonstrates that the veteran now 
has hearing loss in his right ear, the absence of which was 
one of the bases for the RO's denial of service connection in 
June 1990.  Although the June 2004 examiner was not requested 
to provide an opinion as to the etiology of the veteran's 
hearing loss, the report contains the notation, "Hearing 
loss may or may not be [the] result of military noise 
exposure."  

Because the above evidence was not previously of record and 
clearly provides evidence that tends to establish facts, the 
absence of which formed the basis for the previous denial, 
the Board finds that the additional evidence is new and 
material.  Therefore, the veteran's claim for service 
connection for right ear hearing loss is reopened.  

The Board also finds, however, that additional development is 
needed to determine whether the criteria for service 
connection are met.  Therefore, this issue will be addressed 
further in the Remand that follows this decision.  

Increased rating 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment[, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

VA's rating schedule provides that limitation of motion of 
the wrist is to be rated as follows: with dorsiflexion 
limited to less than 15 degrees or palmar flexion limited in 
line with forearm, a 10 percent rating is assigned for either 
the major or minor extremity.  Code 5215.  

In addition, ankylosis of the wrist is evaluated as follows:  
Unfavorable ankylosis, in any degree of palmar flexion, or 
with ulnar or radial deviation warrants a 50 percent rating 
for the major wrist and a 40 percent rating for the minor 
wrist.  For unfavorable ankylosis in any other position, 
except favorable, a 40 percent evaluation is assigned for the 
major extremity and a 30 percent evaluation is assigned for 
the minor extremity.  For favorable ankylosis in 20 degrees 
to 30 degrees of dorsiflexion, a 30 percent rating is 
warranted for the major wrist and a 20 percent rating is 
warranted for the minor wrist.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
diagnostic code 5125.  Code 5214.  

At the time of a February 2000 VA clinic evaluation, the 
veteran complained of right wrist pain, particularly on 
hyperflexing the wrist.  He also reported periodic locking of 
the wrist during hyperflexion.  In addition, the veteran 
complained of loss of extension of the second through fifth 
digits on that hand.  The examiner noted that there was a 
ganglion cyst on the dorsum of the right wrist, measuring 
2.5cm x 2.5cm, which was raised 2cm and which he had 
reportedly had for a number of years.  On examination, the 
radiocarpal bones were exquisitely tender and range of motion 
testing increased the pain.  The examiner stated that, on x-
ray, the normal volar tilt of the wrist was reduced to 
neutral and that there was advancement of the osteoarthritis 
in the radiocarpal bones, compared to previous films.  

A VA compensation examination was conducted in May 2000.  The 
veteran reported that his right wrist had gradually worsened 
over the years and that he then experienced sporadic locking 
of the wrist, at which time he was unable to grasp objects 
with the hand.  He rated the constant pain in the wrist as a 
"3" when controlled by non-steroidal anti-inflammatory 
medication and as an "8" when uncontrolled.  He also 
reported considerable weakness and stiffness in the wrist, 
and indicated that he experienced give way weakness which had 
caused him to drop objects.  The veteran also described the 
previously reported locking, as well as fatigability and lack 
of endurance.  He stated that flare-ups of wrist pain and 
limitation of function worsen with overuse.  The examiner 
noted that he wore a wrist brace that prevented 
hyperextension and that reduced the finger locking.  the 
veteran was reportedly scheduled for surgery on the wrist in 
October 2000.  On examination, there was marked atrophy of 
the musculature surrounding and supporting the wrist that, 
according to the veteran, had worsened since he began wearing 
the brace.  Flexion of the right wrist was possible to 40 
degrees and extension of the wrist was accomplished to 28 
degrees.  The veteran could internally rotate the wrist to 28 
degrees, but could externally rotate the wrist only to 
10 degrees.  Strength in right hand was only 3/5.  The 
examiner's impression was of status post-navicular fracture 
with degenerative changes, loose bodies, and moderately 
severe residuals.  

The veteran's wife wrote in May 2002 to describe her 
observation of the veteran's disabilities.  She stated that 
his right wrist had become more of a problem over the 
previous couple years.  The simplest household tasks caused 
him a lot of pain, requiring pain medication.  She indicated 
that he would not be able to continue in his present job if 
his wrist had to be fused, as doctors had stated might 
eventually need to be done.  

At the time of a VA outpatient visit in May 2003, the 
veteran's pain was described as moderate and not well 
controlled with analgesics.  Movement of the right wrist was 
noted to be moderately limited and painful.  The examiner 
indicated that he discussed treatment options with the 
veteran, including steroid injection into the joint, wearing 
a wrist splint at night, and non-steroidal anti-inflammatory 
medication, as well as fusion of the wrist.  The veteran 
wanted to wait on fusion until a later date.  The examiner 
did perform a steroid injection on the wrist during that 
visit.  

The veteran testified at a videoconference hearing in July 
2003, describing the symptoms and manifestations he had 
experienced due to the right wrist disability, essentially as 
previously set forth, but noting that they had grown 
increasingly worse.  

Another VA compensation examination was conducted in July 
2004.  The veteran again described his right wrist symptoms, 
essentially as previously reported.  He indicated that he was 
having increasing difficulty with fine movements of his hand, 
including working zippers and buttons, as well as writing.  
He was unable to open jars or turn doorknobs with the hand.  
The veteran indicated that he was right-handed.  The examiner 
described scars on both the volar and palmar surfaces of the 
wrist that were nontender and asymptomatic.  (The veteran had 
previously undergone surgery on the dorsal wrist ganglion for 
which service connection has not been established.)  Range of 
motion of the right wrist was noted to be: extension to 
30 degrees, palmar flexion to 30 degrees, radial deviation 
was nil, ulnar deviation to 35 degrees.  Further motion was 
precluded by pain and fatigue, as well as stiffness due to 
the scar tissue at the site of the previous fracture.  
Repetitive motion further reduced extension to 20 degrees.  
The veteran was observed to have a lot of pain during the 
range of motion testing.  There was no redness, heat, 
abnormal movement, instability, or guarding of movement, but 
there was tenderness over the lateral, palmar aspect of the 
wrist.  Muscle strength of the right hand was described as 
4/5, with some wasting of the small muscles of the hand.  The 
examiner's diagnosis was of severe traumatic osteoarthritis 
of the right wrist joint.  He commented that the degree of 
functional impairment was severe.  

Initially, the Board notes that the veteran is currently in 
receipt of the maximum rating available under Code 5215-10 
percent.  However, the record is replete with medical 
evidence indicating that he has severe impairment due to 
residuals of the service-connected wrist fracture.  
Importantly, the most recent examiner indicated that he 
appeared to experience pain throughout all of the range of 
motion testing.  

The rating schedule also provides that, for unfavorable 
ankylosis of the wrist, in any degree of palmar flexion, or 
with ulnar or radial deviation, a 50 percent evaluation is 
warranted for the dominant extremity and a 40 percent 
evaluation is warranted for the non-dominant extremity.  For 
unfavorable wrist ankylosis in any other position, a 
40 percent rating is assigned for the dominant extremity and 
a 30 percent rating is assigned for the non-dominant 
extremity.  Favorable ankylosis in 20 degrees to 30 degrees 
of dorsiflexion warrants a 30 percent evaluation for the 
dominant extremity and a 20 percent evaluation for the non-
dominant extremity.  Extremely unfavorable ankylosis will be 
rated as loss of use of hands under Diagnostic Code 5125.  
Code 5214.  

Although the veteran has not yet undergone fusion of the 
right wrist so as to result in true ankylosis, the Board 
finds that the constant pain he experiences in the wrist, 
with markedly increased pain, stiffness, and fatigue on 
movement, and the severe degree of functional impairment 
described by examiners, particularly in a work environment, 
is equivalent to ankylosis of the wrist.  Because the medical 
evidence indicates that a significant degree of movement and 
function remains in the veteran's right wrist, however, the 
Board finds that the veteran's current level of impairment 
equates with favorable ankylosis of the dominant hand.  
38 U.S.C.A. § 5107(b).  

Accordingly, the Board concludes that an increased rating to 
30 percent disabling should be assigned, based on favorable 
ankylosis of the dominant wrist.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has recently been hospitalized for treatment 
of his right wrist disability.  Neither does the record 
reflect marked interference with employment, despite the 
veteran's and his wife's statements in this regard.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of his wrist disability.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  


ORDER

New and material evidence having been presented, the claim 
for service connection for right ear hearing loss is 
reopened.  

A 30 percent rating for postoperative residuals of a fracture 
of the right wrist is allowed, subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

As discussed above, the claim for service connection for 
right ear hearing loss has been reopened by the presentation 
of new and material evidence.  The Board finds, however, that 
additional development of the evidence is necessary to 
determine whether the criteria for service connection have 
been met.  

The Board notes that final appellate consideration of the 
issue concerning an increased rating for left ear hearing 
loss must be deferred, pending resolution of the claim for 
service connection for right ear hearing loss, because, 
should service connection for right ear hearing loss be 
established, determining the proper rating for bilateral 
hearing loss would involve application of different rating 
criteria.  

A rating decision in December 1978 granted service connection 
for left ear hearing loss, based on audiometric data 
contained in the report of the veteran's separation 
examination.  That report is the only part of his service 
medical records that apparently is available.  A zero percent 
rating was assigned at that time for left ear hearing loss.  
The DD Form 214 indicates that the veteran's military 
occupational specialty was as a weapons maintenance 
superintendent.  He has described exposure to noise due to 
small arms fire during service, as well as to considerable 
jet engine noise on the flight line, all with little or 
ineffective hearing protection.  

Although a VA audiologist in June 2004 wrote that, "Hearing 
loss may or may not be [the] result of military noise 
exposure," the Board believes that a specific medical 
opinion regarding the etiology of the veteran's right ear 
hearing loss by an examiner who has reviewed the complete 
record, would be helpful in this case.  

Therefore, this case as to this issue is REMANDED to the RO 
for the following additional development:  

1.  The RO should schedule the veteran 
for an audiometric examination.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  After setting 
forth the current audiometric data for 
both ears in detail, the examiner should 
be requested to provide an opinion as to 
the degree of probability that any 
current hearing loss in the right ear is 
due to injury or disease that was 
incurred in service, particularly 
considering the veteran's claimed noise 
exposure during service.  The opinion 
should be supported by appropriate 
rationale.  

2.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim for service 
connection for right ear hearing loss 
and, if appropriate, the claim for an 
increased rating for left ear hearing 
loss.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


